Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, specifically Figure 11, are objected to under 37 CFR 1.83(a) because they fail to show the schematic of a machine configured for carrying out the method of anchoring a connector element as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 14, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al (WO 2016/165036).
With regards to claim 1, Mayer teaches a method of anchoring a connector element (Figure 1a item 4) in a receiving object (Figure 1a item 8), the receiving object having an anchoring region (as seen in Figure 1a items 8) provided with a mounting hole (page 26 lines 17) for receiving the connector element made of a relatively non-thermoplastic material (page 26 lines 9 – 10) and the connector element having a distal end (Figure 1a item 42) and a proximal end (Figure 1a item 41), the proximal end being provided with a first connector interface  for engaging with a mating second connector interface (as seen in Figure 1a), the method comprising:
Inserting the distal end of the connector element into the mounting hole in an insertion direction along an insertion axis (as seen in Figure 1a)
Inserting a sleeve (Figure 1a item 9) comprising a thermoplastic material (page 26 lines 9 – 10) into the mounting hole, the sleeve enclosing and being unbonded to the connector element (as seen in Figure 1a) and transferring energy to liquefy at least a portion of the thermoplastic material of the sleeve (as seen in Figure 1b, page 29 lines 9 - 21).
With regards to claim 2, the teachings of Mayer are presented above. Additionally Mayer teaches that the sleeve and the connector element are pre-assembled and inserted into the mounting hole simultaneously (page 26 lines 15 – 21 and page 27 lines 1 - 2).
With regards to claims 3 and 32, the teachings of Mayer are presented above. Additionally Mayer teaches that the energy transferred by mechanical vibration (page 29 lines 1 - 8).
With regards to claim 4, the teachings of Mayer are presented above. Additionally Mayer teaches that the liquefaction of the thermoplastic material is initiated at a liquefaction initiation interface between the sleeve and the connector element (page 29 lines 1 - 21).
With regards to claim 5, the teachings of Mayer are presented above. Additionally Mayer teaches that the liquefaction initiation interface is located at a distal end of the sleeve (page 29 lines 1 - 21).
With regards to claim 6, the teachings of Mayer are presented above. Additionally Mayer teaches that the energy is transferred to sequentially liquefy a plurality of axially separate portions of the thermoplastic material of the sleeve (Figure 1b items 46, 56 and 57, page 29 lines 1 - 21).
With regards to claim 7, the teachings of Mayer are presented above. Additionally Mayer teaches that the distal end of the connector element is moved into an axial end position, in which it abuts an axial support face of the mounting hole, prior to liquefying the at least a portion of the thermoplastic material (as seen in Figure 1a).
With regards to claim 8, the teachings of Mayer are presented above. Additionally Mayer teaches that the anchoring region comprises a solid material which is penetrable by the thermoplastic material of the sleeve when liquefies, the method further comprising allowing at least a portion of the liquefied thermoplastic material to penetrate into the penetrable material (page 29 lines 1 - 21).
With regards to claim 9, the teachings of Mayer are presented above. Additionally Mayer teaches that the method further comprises allowing at least a portion of the liquefied thermoplastic material to axially enclose a structure extending radially from a body of the connector element and thereafter allowing the thermoplastic material to solidify to provide axial support between the connector element and the anchoring region (as seen in Figure 1b, page 29 lines 1 - 21).
With regards to claim 10, the teachings of Mayer are presented above. Additionally Mayer teaches that the method further comprises allowing at least a portion of the liquefied thermoplastic material to enclose a tangentially varying surface structure of the connector element and thereafter allowing the liquefied thermoplastic material to solidify to provide rotation resistance to the engagement between the connector element and the anchoring region (as seen in Figure 1b, page 29 lines 1 - 21).
With regards to claim 11, the teachings of Mayer are presented above. Additionally Mayer teaches that the receiving object is a furniture part or a blank for forming a furniture part (page 26 lines 5 - 8).
With regards to claim 12, the teachings of Mayer are presented above. Additionally Mayer teaches that the first connector interface is a female connector interface (Figure 1a item 8) for engaging with a male connector interface (Figure 1a item 42).
With regards to claim 13, the teachings of Mayer are presented above. Additionally Mayer teaches moving a proximal end of the sleeve in the insertion direction while the at least a portion of the sleeve is liquefied (as seen in Figure 1b, page 29 lines 1 - 21).
With regards to claim 14, the teachings of Mayer are presented above. Additionally Mayer teaches that the connector element is inserted into the mounting hole to a position which it is flush with an outer surface of the receiving object and the sleeve is moved to a position in which a proximal end of the sleeve is flush with the outer surface of the receiving object (as seen in Figures 1a and 1b).
With regards to claim 31, the teachings of Mayer are presented above. Additionally Mayer teaches a machine configured for carrying out the process of anchoring a connector element as disclosed above (as seen in Figure 1a).

Response to Arguments
With regards to the objection to the Drawings, Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. Applicant states that the Figure 11 is described by the Specification and therefore Figure 11, in view of the description, sufficiently illustrates the machine. The Examiner respectfully disagrees because, while the Specification identifies what each item is supposed to represent in Figure 11, the drawing illustrates only empty boxes which makes it difficult to visualize the claimed invention.
With regards to the rejection of claim 3 under 35 USC 112(b), due to Applicant’s amendment, the rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 - 14 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746